Appeal by the defendant from a judgment of the County Court, Westchester County (Walker, J.), rendered October 6, 2005, convicting him of criminal contempt in the second degree, upon his plea of guilty, and imposing sentence. Ordered that the judgment is affirmed.
The defendant’s contentions on the appeal from the judgment are unpreserved for appellate review as they were not raised before the County Court at the time of sentencing (see People v Nieves, 2 NY3d 310, 315 [2004]; People v Johnson, 16 AD3d 521, 522 [2005]). To the extent that the appellant seeks review of a postjudgment order entered March 1, 2006, that order is *565not properly before this Court. Mastro, J.E, Rivera, Spolzino and Florio, JJ., concur.